DETAILED ACTION
This application is in response to claims filed 02 August 2022 for application 16505590 filed 08 July 2019. Currently claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 11-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung (“ReVACNN: Real-Time Visual Analytics for Convolutional Neural Networks”) in view of Yosinksi et al. (Understanding Neural Networks Through Deep Visualization).

Regarding claim 1, Chung discloses: A computer-implemented method (e.g. §3.1: runs completely in an easily accessible web browser on the client side or §5: we relied on ConvNetJS, a Javascript-based library for deep learning; One of ordinary skill in the art before the earliest effective filing date of the invention would have clearly understood the javascript (software) application running in an accessible in a web browser (software) on the client side (the client computer which would be understood to be running software program instructions stored in a non-transitory computer-readable medium such as RAM, disk, or cache and using a processor to execute the software application) meets this limitation) for analyzing how a neural network has been trained (e.g. §3.2.1: network visualization model … of the network during the training process or §3.2.2: Training statistics visualization or Figures 3, 4 and the associated discussion), the method comprising: 
causing the neural network to execute an inference operation based on a plurality of samples of training data to generate a plurality of portions of activation data, wherein each sample of the training data corresponds to a different portion of activation data (e.g. §3: monitor and interact with a convolutional neural network in real time during its training stage or §3.1: monitor the dynamic training process in real time … activation gradient maps so that users can explore various aspects of filters that are being trained; Also see §4.1 or Figures 1-7 and the associated discussion);
generating a position value for each sample of training data based on the portion of activation data corresponding to the sample of training data (e.g. §3.1: vector representation, activation map, activation gradient maps or §3.2.1: path connecting two layers shows how input images are being forward-propagated through the network layers; Also see §3 or §3.2.2 or Figure 5 and the associated discussion); and 
generating a graphical user interface that displays each sample of training data positioned within the graphical user interface based on the position value generated for the sample of training data (e.g. Figures 1-7 and the associated discussion; Also see §3.2 or §3.2.1 or §3.2.2 or §3.2.3 or §4). 

However, Chung does not explicitly disclose: at least a portion of the training data was previously used to train the neural network.

Yosinski discloses: at least a portion of the training data was previously used to train the neural network (“The bottom shows a screenshot from the interactive visualization software. The webcam input is shown, along with the whole layer of conv5 activations. The selected channel pane shows an enlarged version of the 13x13 conv5151 channel activations. Below it, the deconv starting at the selected channel is shown. On the right, three selections of nine images are shown: synthetic images produced using the regularized gradient ascent methods described in Section 3, the top 9 image patches from the training set (the images from the training set that caused the highest activations for the selected channel), and the deconv of the those top 9 images. All areas highlighted with a green star relate to the particular selected channel, here conv5151; when the selection changes, these panels update.” P3 Fig 1).

	Chung and Yosinski are in the same field of endeavor of visualizing the training of neural networks. Chung teaches exemplary monitoring of a neural network during processing. Chung also teaches visualization of a neural network during processing wherein some of the training data was previously used to train the neural network. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the Neural network visualization as taught by Chung with the training data reuse as taught by Yosinski. One would have been motivated as viewing the activation of that data help better understand the neural network (Yosinski abstract).

Regarding claim 11, Chung discloses: A non-transitory computer-readable medium storing program instructions that, when executed by a processor, cause the processor (e.g. §3.1: runs completely in an easily accessible web browser on the client side or §5: we relied on ConvNetJS, a Javascript-based library for deep learning; One of ordinary skill in the art before the earliest effective filing date of the invention would have clearly understood the javascript (software) application running in an accessible in a web browser (software) on the client side (the client computer which would be understood to be running software program instructions stored in a non-transitory computer-readable medium such as RAM, disk, or cache and using a processor to execute the software application) meets this limitation) to analyze how a neural network has been trained (e.g. §3.2.1: network visualization model … of the network during the training process or §3.2.2: Training statistics visualization or Figures 3, 4 and the associated discussion) by performing the steps of: 
causing the neural network to execute an inference operation based on a plurality of samples of training data to generate a plurality of portions of activation data, wherein each sample of training data corresponds to a different portion of activation data (e.g. §3.1: vector representation, activation map, activation gradient maps or §3.2.1: path connecting two layers shows how input images are being forward-propagated through the network layers; Also see §3 or §3.2.2 or Figure 5 and the associated discussion); and 
generating a graphical user interface that displays each sample of training data positioned within the graphical user interface based on a position value generated for each sample of training data based on the portion of activation data corresponding to the sample of training data (e.g. Figures 1-7 and the associated discussion; Also see §3.2 or §3.2.1 or §3.2.2 or §3.2.3 or §4). 

However, Chung does not explicitly disclose: at least a portion of the training data was previously used to train the neural network.

Yosinski discloses: at least a portion of the training data was previously used to train the neural network (“The bottom shows a screenshot from the interactive visualization software. The webcam input is shown, along with the whole layer of conv5 activations. The selected channel pane shows an enlarged version of the 13x13 conv5151 channel activations. Below it, the deconv starting at the selected channel is shown. On the right, three selections of nine images are shown: synthetic images produced using the regularized gradient ascent methods described in Section 3, the top 9 image patches from the training set (the images from the training set that caused the highest activations for the selected channel), and the deconv of the those top 9 images. All areas highlighted with a green star relate to the particular selected channel, here conv5151; when the selection changes, these panels update.” P3 Fig 1).

Regarding claim 20, Chung discloses: A system, comprising: a memory storing a software application; and a processor that, when executing the software application (e.g. §3.1: runs completely in an easily accessible web browser on the client side or §5: we relied on ConvNetJS, a Javascript-based library for deep learning; One of ordinary skill in the art before the earliest effective filing date of the invention would have clearly understood the javascript (software) application running in an accessible in a web browser (software) on the client side (the client computer which would be understood to be running software program instructions stored in a non-transitory computer-readable medium such as RAM, disk, or cache and using a processor to execute the software application) meets this limitation)), is configured to perform the steps of: 
causing a neural network to execute an inference operation based on a plurality of samples of training data to generate a plurality of portions of activation data, wherein each sample of training data corresponds to a different portion of activation data, generating a position value for each sample of training data based on the portion of activation data corresponding to the sample of training data (e.g. §3.1: vector representation, activation map, activation gradient maps or §3.2.1: path connecting two layers shows how input images are being forward-propagated through the network layers; Also see §3 or §3.2.2 or Figure 5 and the associated discussion), and
generating a graphical user interface that displays each sample of training data positioned within the graphical user interface based on the position value generated for the sample of training data (e.g. Figures 1-7 and the associated discussion; Also see §3.2 or §3.2.1 or §3.2.2 or §3.2.3 or §4).

However, Chung does not explicitly disclose: at least a portion of the training data was previously used to train the neural network.

Yosinski discloses: at least a portion of the training data was previously used to train the neural network (“The bottom shows a screenshot from the interactive visualization software. The webcam input is shown, along with the whole layer of conv5 activations. The selected channel pane shows an enlarged version of the 13x13 conv5151 channel activations. Below it, the deconv starting at the selected channel is shown. On the right, three selections of nine images are shown: synthetic images produced using the regularized gradient ascent methods described in Section 3, the top 9 image patches from the training set (the images from the training set that caused the highest activations for the selected channel), and the deconv of the those top 9 images. All areas highlighted with a green star relate to the particular selected channel, here conv5151; when the selection changes, these panels update.” P3 Fig 1).

Regarding claims 2 and 12, Chung further discloses: wherein generating the position value for each sample of the training data comprises performing a dimensionality reduction operation based on the plurality of portions of activation data (e.g. §3.1: reduction to be embedded in 2D or §3.2.3: using their 2D embedding view computed by t-SNE; See Figures 1, 2 and the associated discussion; EN: t-distributed stochastic neighbor embedding (t-SNE) is a well-known statistical method for visualizing high-dimensional data by giving each datapoint a location in a two or three-dimensional map, i.e. it performs dimensionality reduction). 
Regarding claims 3 and 13, Chung further discloses: wherein a given portion of activation data comprises an N-dimensional vector, wherein N is a positive integer greater than two, and wherein the graphical user interface includes a two-dimensional projection of the plurality of portions of activation data (e.g. §3.2.3 or Figure 5 and the associated discussion; Also see §3 or Figures 2, 3, 5, 7 and the associated discussion; EN: t-SNE reduces dimensions of an high dimensional vector to project an embedding into 2D as shown in the figures). 

Regarding claims 4 and 14, Chung further discloses: wherein generating the graphical user interface comprises generating a t-distributed stochastic neighbor embedding (t-SNE) map based on the plurality of portions of activation data (e.g. §3.2.3: activation maps explored using their 2D embedding view computed by t-SNE). 

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji (“Visual Exploration of Neural Document Embedding in Information Retrieval: Semantics and Feature Selection”) in view of Yosinksi et al. (Understanding Neural Networks Through Deep Visualization).

Claim 1 (Independent)
Ji discloses: A computer-implemented method (e.g. §2.2: Python library or §4.1: design our system … computational experiences … human-computer interaction … computer science background; One of ordinary skill in the art before the earliest effective filing date of the invention would have clearly understood the Python library (software application) used to improve computational experiences and human-computer interaction to be software program instructions stored in a non-transitory computer-readable medium such as RAM, disk, or cache and using a processor to execute the software application on a computer, which meets this limitation) for analyzing how a neural network has been trained (e.g. §2.2: neural network … learns vector representations … trained to predict or §1: we use visual analytics to explore neural document embedding or §4.2: visual analytics tasks), the method comprising: 
causing the neural network to execute an inference operation based on a plurality of samples of training data to generate a plurality of portions of activation data, wherein each sample of training data corresponds to a different portion of activation data (e.g. §1: neural document embedding model or §2.1: neural networks … where texts are mapped to vectors of real numbers or §3.1: Neural document embeddings are the final neuron states of the hidden layer; Also see §4.2; EN: as the final neuron states (values) of the hidden layer, the neural document embeddings read on the claimed activation data, and they are generated corresponding to the training document samples);
generating a position value for each sample of training data based on the portion of activation data corresponding to the sample of training data (e.g. §4.3: visualize a configurable document map based on neural document embeddings … visualize dimension values across a set of documents or §5.1: map can adapt to reflect relationships and patterns in the new space or §5.1.1: with n-dimensional document embeddings produced by the model, we use t-SNE to reduce the dimensionality to two so that the document points can be placed by their 2D coordinates and a 2D document map is visualized … document map is configurable in terms of the positioning and coloring of document points or Figures 2,3,4 and the associated discussion; EN: the described neural document embeddings for the training documents are the claimed activation data corresponding to the training data samples, and are used to generate a 2D document map with positioning and coloring of document points determined based on the neural document embeddings); and 
generating a graphical user interface that displays each sample of training data positioned within the graphical user interface based on the position value generated for the sample of training data (e.g. §4.3 or §5.1 or §5.1.1 or Figures 2,3,4 and the associated discussion; EN: The document map us displayed to enable users to visualize the positions of sample training data in 2D). 

However, Ji does not explicitly disclose: at least a portion of the training data was previously used to train the neural network.

Yosinski discloses: at least a portion of the training data was previously used to train the neural network (“The bottom shows a screenshot from the interactive visualization software. The webcam input is shown, along with the whole layer of conv5 activations. The selected channel pane shows an enlarged version of the 13x13 conv5151 channel activations. Below it, the deconv starting at the selected channel is shown. On the right, three selections of nine images are shown: synthetic images produced using the regularized gradient ascent methods described in Section 3, the top 9 image patches from the training set (the images from the training set that caused the highest activations for the selected channel), and the deconv of the those top 9 images. All areas highlighted with a green star relate to the particular selected channel, here conv5151; when the selection changes, these panels update.” P3 Fig 1).

	Ji and Yosinski are in the same field of endeavor of visualizing the training of neural networks. Chung teaches exemplary monitoring of a neural network during processing. Chung also teaches visualization of a neural network during processing wherein some of the training data was previously used to train the neural network. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the Neural network visualization as taught by Ji with the training data reuse as taught by Yosinski. One would have been motivated as viewing the activation of that data help better understand the neural network (Yosinski abstract).


Claim 11 (Independent)
Ji discloses: A non-transitory computer-readable medium storing program instructions that, when executed by a processor, cause the processor (e.g. §2.2: Python library or §4.1: design our system … computational experiences … human-computer interaction … computer science background; One of ordinary skill in the art before the earliest effective filing date of the invention would have clearly understood the Python library (software application) used to improve computational experiences and human-computer interaction to be software program instructions stored in a non-transitory computer-readable medium such as RAM, disk, or cache and using a processor to execute the software application on a computer, which meets this limitation) to analyze how a neural network has been trained (e.g. §2.2: neural network … learns vector representations … trained to predict or §1: we use visual analytics to explore neural document embedding or §4.2: visual analytics tasks) by performing the steps of: 
causing the neural network to execute an inference operation based on a plurality of samples of training data to generate a plurality of portions of activation data, wherein each sample of training data corresponds to a different portion of activation data (e.g. §1: neural document embedding model or §2.1: neural networks … where texts are mapped to vectors of real numbers or §3.1: Neural document embeddings are the final neuron states of the hidden layer; Also see §4.2; EN: as the final neuron states (values) of the hidden layer, the neural document embeddings read on the claimed activation data, and they are generated corresponding to the training document samples); and 
generating a graphical user interface that displays each sample of training data positioned within the graphical user interface based on a position value generated for each sample of training data based on the portion of activation data corresponding to the sample of training data (e.g. §4.3: visualize a configurable document map based on neural document embeddings … visualize dimension values across a set of documents or §5.1: map can adapt to reflect relationships and patterns in the new space or §5.1.1: with n-dimensional document embeddings produced by the model, we use t-SNE to reduce the dimensionality to two so that the document points can be placed by their 2D coordinates and a 2D document map is visualized … document map is configurable in terms of the positioning and coloring of document points or Figures 2,3,4 and the associated discussion; EN: the described neural document embeddings for the training documents are the claimed activation data corresponding to the training data samples, and are used to generate a 2D document map with positioning and coloring of document points determined based on the neural document embeddings; the document map us displayed to enable users to visualize the positions of sample training data in 2D). 

However, Ji does not explicitly disclose: at least a portion of the training data was previously used to train the neural network.

Yosinski discloses: at least a portion of the training data was previously used to train the neural network (“The bottom shows a screenshot from the interactive visualization software. The webcam input is shown, along with the whole layer of conv5 activations. The selected channel pane shows an enlarged version of the 13x13 conv5151 channel activations. Below it, the deconv starting at the selected channel is shown. On the right, three selections of nine images are shown: synthetic images produced using the regularized gradient ascent methods described in Section 3, the top 9 image patches from the training set (the images from the training set that caused the highest activations for the selected channel), and the deconv of the those top 9 images. All areas highlighted with a green star relate to the particular selected channel, here conv5151; when the selection changes, these panels update.” P3 Fig 1).
Claim 20 (Independent)
Ji discloses: A system, comprising: a memory storing a software application; and a processor that, when executing the software application (e.g. §2.2: Python library or §4.1: design our system … computational experiences … human-computer interaction … computer science background; One of ordinary skill in the art before the earliest effective filing date of the invention would have clearly understood the Python library (software application) used to improve computational experiences and human-computer interaction to be software program instructions stored in a non-transitory computer-readable medium such as RAM, disk, or cache and using a processor to execute the software application on a computer, which meets this limitation), is configured to perform the steps of: 
causing a neural network to execute an inference operation based on a plurality of samples of training data to generate a plurality of portions of activation data, wherein each sample of training data corresponds to a different portion of activation data (e.g. §1: neural document embedding model or §2.1: neural networks … where texts are mapped to vectors of real numbers or §3.1: Neural document embeddings are the final neuron states of the hidden layer; Also see §4.2; EN: as the final neuron states (values) of the hidden layer, the neural document embeddings read on the claimed activation data, and they are generated corresponding to the training document samples), and
generating a position value for each sample of training data based on the portion of activation data corresponding to the sample of training data (e.g. §4.3: visualize a configurable document map based on neural document embeddings … visualize dimension values across a set of documents or §5.1: map can adapt to reflect relationships and patterns in the new space or §5.1.1: with n-dimensional document embeddings produced by the model, we use t-SNE to reduce the dimensionality to two so that the document points can be placed by their 2D coordinates and a 2D document map is visualized … document map is configurable in terms of the positioning and coloring of document points or Figures 2,3,4 and the associated discussion; EN: the described neural document embeddings for the training documents are the claimed activation data corresponding to the training data samples, and are used to generate a 2D document map with positioning and coloring of document points determined based on the neural document embeddings); and 
generating a graphical user interface that displays each sample of training data positioned within the graphical user interface based on the position value generated for the sample of training data (e.g. §4.3 or §5.1 or §5.1.1 or Figures 2,3,4 and the associated discussion; EN: The document map us displayed to enable users to visualize the positions of sample training data in 2D). 

However, Ji does not explicitly disclose: at least a portion of the training data was previously used to train the neural network.

Yosinski discloses: at least a portion of the training data was previously used to train the neural network (“The bottom shows a screenshot from the interactive visualization software. The webcam input is shown, along with the whole layer of conv5 activations. The selected channel pane shows an enlarged version of the 13x13 conv5151 channel activations. Below it, the deconv starting at the selected channel is shown. On the right, three selections of nine images are shown: synthetic images produced using the regularized gradient ascent methods described in Section 3, the top 9 image patches from the training set (the images from the training set that caused the highest activations for the selected channel), and the deconv of the those top 9 images. All areas highlighted with a green star relate to the particular selected channel, here conv5151; when the selection changes, these panels update.” P3 Fig 1).

Claims 2 and 12
Ji further discloses: wherein generating the position value for each sample of training data comprises performing a dimensionality reduction operation based on the plurality of portions of activation data (e.g. §5.1.1: with n-dimensional document embeddings produced by the model, we use t-SNE to reduce the dimensionality to two so that the document points can be placed by their 2D coordinates and a 2D document map is visualized). 

Claims 3 and 13
Ji further discloses: wherein a given portion of activation data comprises an N-dimensional vector, wherein N is a positive integer greater than two, and wherein the graphical user interface includes a two-dimensional projection of the plurality of portions of activation data (§5.1.1: with n-dimensional document embeddings produced by the model, we use t-SNE to reduce the dimensionality to two so that the document points can be placed by their 2D coordinates and a 2D document map is visualized or Figures 2,3,4 and the associated discussion; EN: t-SNE reduces dimensions of an N-dimensional vector to project an embedding into 2D as shown in the figures and described). 

Claims 4 and 14
Ji further discloses: wherein generating the graphical user interface comprises generating a t-distributed stochastic neighbor embedding (t-SNE) map based on the plurality of portions of activation data (e.g. §5.1.1: we use t-SNE to reduce the dimensionality to two … and a 2D document map is visualized). 

Claims 5 and 15
Ji further discloses: wherein generating the graphical user interface comprises:
ranking each sample of training data based on the position value generated for the sample of training data to produce a plurality of ranked samples of training data (e.g. §4.1: ranking … representations to encode essential features and underlying meanings or §4.3: rank dimensions … and identify salient dimensions or §5.1.3 ranks … to reflect their content importance … in interactive visual analytics; Also see §5.2.2); and 
positioning each ranked sample of training data within a grid (e.g. Figures 2,3,4 and the associated discussion). 

Claims 6 and 16
Ji further discloses: further comprising: 
generating a confidence value for each sample of training data based on at least one activation level included in the portion of activation data corresponding to the sample of training data (e.g. §5.1.3 scores content importance or §5.2.2: deviation score for a dimension); 
receiving a selection of a first confidence criterion via the graphical user interface (e.g. §5.1.4: Users can determine the value or distance threshold … meeting certain criteria); 
determining a subset of samples of training data having confidence values that meet the first confidence criterion (e.g. §5.1.4: retrieve documents meeting certain criteria); and 
updating the graphical user interface to remove all samples of training data that are not included in the subset of samples of training data (e.g. §5.1.4: Apply the selected dimensions to t-SNE, which will re-generate the document map encoding refined relationships and clusters in the new feature space, with both the coloring and positioning adapted).

Claim 7
Ji further discloses: further comprising: 
wherein determining the subset of samples of training data comprises identifying at least one sample of training data having a confidence value that is greater than a confidence threshold corresponding to the confidence criterion (e.g. §5.1.4: Users can determine the value or distance threshold … retrieve documents meeting certain criteria … Apply the selected dimensions to t-SNE, which will re-generate the document map encoding refined relationships and clusters in the new feature space, with both the coloring and positioning adapted; EN: One of ordinary skill in the art before the earliest effective filing date of the invention would have recognized that such criteria are met by being above/below a threshold).

Claim 8
Ji further discloses: further comprising: 
wherein determining the subset of samples of training data comprises identifying at least one sample of training data having a confidence value that is less than a confidence threshold corresponding to the confidence criterion (e.g. §5.1.4: Users can determine the value or distance threshold … retrieve documents meeting certain criteria … Apply the selected dimensions to t-SNE, which will re-generate the document map encoding refined relationships and clusters in the new feature space, with both the coloring and positioning adapted; EN: One of ordinary skill in the art before the earliest effective filing date of the invention would have recognized that such criteria are met by being above/below a threshold).

Claim 9
Ji further discloses:
wherein determining the subset of samples of training data comprises identifying at least one sample of training data corresponding to a portion of activation data that indicates an incorrect output of the neural network when the inference operation is executed (e.g. §3.2.2: training accuracy … users can adjust based on the training accuracy such as when the network is stuck in an undesirable local minimum or §4.1: at 30 epochs where the accuracy was quite low … filters belonging to a particular cluster capturing redundant patterns … not trained well enough to extract diverse patterns from the data).

Claims 10 and 17
Ji further discloses: further comprising: 
generating a confidence value for each sample of training data by determining a difference value between a first activation level included in the portion of activation data corresponding to the sample of training data and a second activation level included in the portion of activation data corresponding to the sample of training data (e.g. §4.1: ranking … representations encoding essential features and underlying meanings or §4.3: rank dimensions … and identify salient dimensions or §5.1.3 ranks to reflect content importance … in interactive visual analytics; Also see §5.2.2); and 
updating the graphical user interface to display each sample of training data based on the confidence value generated for the sample of training data (e.g. Figures 6, 7, 8 and the associated discussion). 

Claim 18
Ji further discloses: further comprising the steps of: 
receiving a logical expression via the graphical user interface (e.g. §7: input task specifications and trigger a training of the weights assigned to dimensions); 
evaluating the logical expression to generate an expression value for each sample of training data based on the portion of activation data corresponding to the sample of training data (e.g. §7: input task specifications and trigger a training of the weights assigned to dimensions); and 
updating the graphical user interface to display each sample of the training data based on the expression value generated for the sample of training data (e.g. Figures 6, 7, 8 and the associated discussion). 

Claim 19
Ji further discloses: wherein the step of updating the graphical user interface to display each sample of the training data comprises: 
ranking each sample of training data based on the expression value generated for the sample to produce a plurality of ranked samples of training data (e.g. §4.1: ranking … representations encoding essential features and underlying meanings or §4.3: rank dimensions … and identify salient dimensions or §5.1.3 ranks to reflect content importance … in interactive visual analytics; Also see §5.2.2); and 
displaying the plurality of ranked samples of training data (e.g. Figures 6, 7, 8 and the associated discussion). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see the addition of the Yosinski reference above. 
Applicant’s arguments, see p8-14, filed 02 August 2022, with respect to the rejection of claims 1-20 under 35 USC 101 have been fully considered and are persuasive.  The rejection of claims 1-20 under 35 USC 101 has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NILSSON whose telephone number is (571)272-5246. The examiner can normally be reached M-F: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NILSSON/Primary Examiner, Art Unit 2122